UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK TUNNE,
                           Plaintiff,
                    -against-
JUDGE BRENDA S. SPEARS; THE CITY OF
NEW YORK; JUDGE JEAN SCHNEIDER;
JUSTICE MICHAEL PESCE; JUSTICE                                        19-CV-10666 (CM)
MICHELLE WESTON; JUSTICE JAIME
RIOS; THE ESTATE OF FRED ZEISS;                                   ORDER OF DISMISSAL
GERALD P. HALPERN, ESQ.; ALAN ZEISS;
MAUTNER-GLICK CORP. (“MGC”); ALVIN
GLICK SR.; JOSE MORENO; LORENA
MORENO; THE PRICE LAW FIRM, PLLC;
JOSHUA CLINTON PRICE, ESQ.; HEATHER
TICOTIN, ESQ.,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action asserting claims related to his eviction in

2013 from a rent-regulated apartment. Plaintiff sues judges, law firms, the apartment owners and

property management, witnesses from the eviction trial (e.g., the superintendent and his wife),

and the City of New York. Plaintiff’s prior suit in this Court arising out of state court eviction

proceedings for the same apartment was dismissed. See Tunne v. Halpern, ECF 1:13-CV-8570, 2

(LAP) (S.D.N.Y. Jan. 7, 2014). By order dated November 25, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis.

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see
Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                          BACKGROUND

        The following allegations are from Plaintiff Mark Tunne’s complaint. Years ago, Plaintiff

resided in a rent-regulated apartment on East Tenth Street in the East Village in Manhattan. Fred

Zeiss (later succeeded by Alan Zeiss) owned the apartment, and Mautner Glick Corporation

(MGC), owned by Alvin Glick, was the property management agency. 1 Jose Moreno, who was

married to Lorena Moreno, was the building superintendent.

        Superintendent Moreno filed a complaint with the police in 2002, leading to criminal

charges against Plaintiff for aggravated telephone harassment. 2 In 2003 and 2005, the apartment

owner commenced landlord-tenant proceedings against Plaintiff, but Plaintiff alleges that these

were discontinued, as were landlord-tenant proceedings initiated against him in 2005. (Compl.,

ECF 2, at 24.) In 2003, Superintendent Moreno and his wife called the police, which led to

Plaintiff being arrested on charges of aggravated stalking. In March 2005, after a four-day trial, a

jury acquitted Plaintiff on those charges. (Id. at 36.)




        1
            Gerald Halpern eventually was the co-executor of Fred Zeiss’s estate.
        2
         According to documents annexed to the complaint, the Manhattan District Attorney
eventually declined to prosecute these charges.


                                                   2
        In 2006, the apartment owner hired the Price Law Firm LLC, and its attorneys Joshua

Price and Heather Ticotin, to commence holdover proceedings against Plaintiff in Housing

Court. The complaint alleged “chronic nonpayment of rent with aggravating (nuisance)

circumstances.” (Id. at 9.) Plaintiff argues that he did not have five prior nonpayment actions.

        There was an “evil scheme to execute an unlawful, fraudulent, eviction of Plaintiff.” (Id.

at 11.) Housing Court Judge Wendt allegedly refused to hear oral arguments on the nuisance

charges, and accepted false statements that Plaintiff’s rent was late, despite Plaintiff’s denial.

Plaintiff states that during this period MGC “refused to accept and credit Plaintiff’s on-time rent

payments,” which were returned to him.

        In or about June 2008, a trial was held on the non-payment and nuisance proceedings,

and the witnesses included Lorena Moreno and MGC employees. Plaintiff alleges that Housing

Court Judge Spears abused her authority in various ways due to her “personal malice towards

Plaintiff.” (Id. at 23.) On October 6, 2009, Judge Spears entered an order of eviction. (Id. at 152.)

        Judge Schneider also allegedly acted “with malice and non-compliance of the law.”

Judge Schneider and Appellate Justices Pesce, Weston, Rios, together with “Price, Halpern,

Zeiss, Glick, and MGC each committed fraud and/or conspiracy to commit fraud against Plaintiff

in order to side-step, dismiss, sever, and violate Plaintiff’s due process rights [by] holding him

. . . legally bound to two, non-litigated holdover petitions.” (Id. at 28.) 3

        On December 18, 2012, the Appellate Term panel, after allegedly having treated Plaintiff

unfairly at oral argument, affirmed the order upholding Plaintiff’s eviction.




        3
         This appears to relate to Plaintiff’s argument that the Housing Court should not have
found that he had five prior nonpayment actions.


                                                    3
        Plaintiff vacated the apartment on January 16, 2013, after receiving notices from the City

Marshal. Since his eviction, Plaintiff has endured extended periods of homelessness, leading to

“declining overall physical and mental health.” (Id. at 29.) In 2014, Plaintiff filed a suit “for

replevin” in the Supreme Court of the State of New York, New York County, against Halpern,

Zeiss, and Price; that suit settled four years later, on October 4, 2018. (Id. at 30.)

        Plaintiff has also previously filed suit in federal court against many of the same parties he

now sues, including Gerald P. Halpern, executor for the Estate of Fred Zeiss; Alan Zeiss; and

MGC and its President, Alvin Glick. See Tunne v. Halpern, ECF 1:13-CV-8570, 4 (LAP)

(S.D.N.Y. Jan 7, 2014) (dismissing claims arising out of eviction proceedings).

        Plaintiff names as Defendants in this action the five judges involved with his court

proceedings (Brenda S. Spears, Jean Schneider, Michael Pesce, Michelle Weston, and Jaime

Rios); lawyers involved with those proceedings (The Price Law Firm, PLLC; Joshua Clinton

Price, Esq.; and Heather Ticotin, Esq.); current or former apartment owners and managers (The

Estate of Fred Zeiss; Alan Zeiss; MGC; and Alvin Glick Sr.); the executor of the prior owner’s

estate, Gerald P. Halpern, Esq.; and the Superintendent and his wife.

        Plaintiff asks this Court to review and reverse the state court decision and restore him to

his rent-stabilized apartment. (Id. at 155.) He also asserts claims for “landlord harassment [and]

retaliation” (Id.), for which he seeks damages.

                                           DISCUSSION

A.      Review of State Court Decisions

        As set forth in the order dismissing Plaintiff’s prior action, federal district courts lack

authority to review state court judgments. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280, 284 (2005) (“28 U.S.C. § 1331 is a grant of original jurisdiction, and does not authorize

district courts to exercise appellate jurisdiction over state-court judgments.”); Hoblock v. Albany


                                                   4
Cty. Bd. of Elections, 422 F. 3d 77, 85 (2d Cir. 2005) (“[I]n some circumstances, federal suits

that purport to complain of injury by individuals in reality complain of injury by state-court

judgments”).

       “Where a federal suit follows a state suit, the former may be prohibited by the so-called

Rooker–Feldman doctrine.” Id. at 83. 4 The Rooker–Feldman doctrine applies when four

requirements are met: (1) “the federal-court plaintiff must have lost in state court”; (2) “the

plaintiff must complain of injuries caused by the state court judgment”; (3) “the plaintiff must

invite district court review and judgment of the state court judgment”; and (4) “the state court

judgment must have been rendered before the district court proceedings commenced.” Hoblock,

422 F. 3d at 83-92 (relying on Exxon Mobil Corp., 544 U.S. at 284).

       Here, the state Housing Court entered a judgment adverse to Plaintiff long before he filed

this action. Plaintiff complains of injuries caused by the state court judgment against him in the

eviction proceedings. This Court lacks jurisdiction to review or vacate the state court decision

and award the relief that Plaintiff seeks. 5 The Court therefore dismisses Plaintiff’s claims

challenging the state court order.

B.     Judicial Immunity

       Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot


       4
        The doctrine takes its name from the Supreme Court’s decisions in Rooker v. Fidelity
Trust Co., 263 U.S. 413, 415-16 (1923), and District of Columbia Court of Appeals v. Feldman,
460 U.S. 462, 482-86 (1983).
       5
        Plaintiff’s remedy was to appeal within the state court system, which he did. His appeal
was unsuccessful.


                                                  5
overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994).

       Plaintiff’s claims against Judges Brenda S. Spears, Jean Schneider, Michael Pesce,

Michelle Weston, and Jaime Rios arise out of their judicial actions in his cases before them.

Plaintiff’s claims against these defendants are therefore dismissed based on judicial immunity.

28 U.S.C. § 1915(e)(2)(B)(iii).

C.     Municipal Liability

       When a plaintiff sues a municipality such as the City of New York under § 1983, it is not

enough for the plaintiff to allege that one of the municipality’s employees or agents engaged in

some wrongdoing. The plaintiff must show that the municipality itself caused the violation of the

plaintiff’s rights. See Connick v. Thompson, 563 U.S. 51, 60 (2011) (“A municipality or other

local government may be liable under this section [1983] if the governmental body itself

‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to such

deprivation.”) (quoting Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692

(1978)); Cash v. Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011).

        In other words, to state a § 1983 claim against a municipality, the plaintiff must allege

facts showing (1) the existence of a municipal policy, custom, or practice, and (2) that the policy,

custom, or practice caused the violation of the plaintiff’s constitutional rights. See Jones v. Town

of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of Bryan Cnty. v. Brown,

520 U.S. 397, 403 (1997) (internal citations omitted). Here, Plaintiff names the City of New

York as a Defendant but fails to plead sufficient facts suggesting that any policy, custom, or

practice of the City of New York caused a violation of his rights. Plaintiff thus fails to state a

claim on which relief can be granted.


                                                  6
       Plaintiff alleges that the City of New York is “the public employer of chief defendant

Judge Spears and co-defendant Judge Schneider,” and that it “assumes the risks of incidental or

actual . . . malice associated with having no subject matter jurisdiction on all claims filed in

holdover eviction petitions and the negligent supervision, training, retention, and employment of

all housing court judges.” (Compl., ECF 2, at 3.) The Housing Court of the City of New York is

part of the New York State Unified Court System and “is unquestionably an ‘arm of the State.’

Gollomp v. Spitzer, 568 F.3d 355, 368 (2d Cir. 2009) (explaining that Family Court is part of the

New York State Unified Court System and thus “is unquestionably an ‘arm of the State,’ entitled

to Eleventh Amendment sovereign immunity.”); see also Pantoja v. Scott, No. 96-CV-8593

(AJP), 2001 WL 1313358, at *2 (S.D.N.Y. Oct. 26, 2001) (“[T]he New York City Housing

Court is a State not City entity.”). Because the New York State Unified Court System is entitled

to Eleventh Amendment immunity, it would be futile to grant Plaintiff leave to amend to replead

this claim.

D.     Private Parties

       All of the remaining defendants, including attorneys, property managers, owners and

others connected to the property from which Plaintiff was evicted, are private parties. A claim for

relief under § 1983 must allege facts showing that each defendant acted under the color of a state

“statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private parties are therefore

not generally liable under the statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013)

(citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see

also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States

Constitution regulates only the Government, not private parties.”).

       Because Plaintiff does not plead facts showing that any of the remaining defendants –

including lawyers involved with the eviction proceedings (The Price Law Firm, PLLC; Joshua


                                                  7
Clinton Price, Esq.; Heather Ticotin, Esq.); current or former apartment owners and managers

(The Estate of Fred Zeiss; Alan Zeiss; MGC; and Alvin Glick Sr.), Executor Gerald P. Halpern,

Esq.; and the Superintendent and his wife – were acting under color of state law in connection

with the eviction proceedings, Plaintiff cannot state a claim against any of these private

individuals under § 1983.

E.     Fair Housing Act

       The Fair Housing Act (FHA) protects tenants from discrimination in the “terms,

conditions, or privileges” of a rental or dwelling based on “race, color, religion, sex, familial

status, or national origin.” 42 U.S.C. § 3604(b). A civil action under the FHA may be brought no

“later than 2 years after the occurrence or the termination of an alleged discriminatory housing

practice.” 42 U.S.C. § 3613(a). 6

       Here, even assuming that Plaintiff’s claims of race discrimination have not already been

adjudicated in the state court, or are not barred by res judicata, 7 any FHA claim that Plaintiff

may be making is untimely. The failure to file an action within the limitations period is an

affirmative defense, and thus a plaintiff is generally not required to plead that the case is timely

filed. See Abbas v. Dixon, 480 F.3d 636, 640 (2d Cir. 2007). Dismissal is appropriate, however,


       6
          Under the continuing violation doctrine, when an unlawful practice “continues into the
limitations period, the complaint is timely” if the last alleged practice is within the two-year
statutory period. Havens v. Coleman, 455 U.S. 363, 380 (1982). “A continuing violation may be
found where there is proof of specific ongoing discriminatory policies or practices, or where
specific and related instances of discrimination are permitted . . . to continue unremedied for so
long as to amount to a discriminatory policy or practice.” Tejada v. Little City Realty LLC, 308
F. Supp. 3d 724, 730 (E.D.N.Y. 2018) (relying on Cornwell v. Robinson, 23 F.3d 694 (2d Cir.
1994)).
       7
          See Pantoja v. Scott, No. 96-CV-8593 (AJP), 2001 WL 1313358, at *7 (S.D.N.Y. Oct.
26, 2001) (“[B]ecause Pantoja’s Fair Housing Act discrimination claim arises out of the same set
of facts as the claims adjudicated by Justice Schlessinger, Pantoja is barred under New York’s
transactional approach to res judicata from relitigating any and all claims arising out of the real
estate transaction at issue in the State court litigation, including his Fair Housing Act claim.”).


                                                  8
where the existence of an affirmative defense, such as the statute of limitations, is plain from the

face of the pleading. See Walters v. Indus. and Commercial Bank of China, Ltd., 651 F.3d 280,

293 (2d Cir. 2011); Pino v. Ryan, 49 F.3d 51, 53 (2d Cir. 1995) (affirming sua sponte dismissal

of complaint as frivolous on statute of limitations grounds).

       Plaintiff alleges that during his tenancy, which began sometime prior to 2000, the

Superintendent and his wife, among other things, called him “Negrito” and other racially

derogatory terms. Plaintiff further alleges that his tenancy ended in 2013, when he vacated the

apartment in light of the 2009 eviction order. The two-year limitations period for Plaintiff to

bring an FHA action thus expired long before Plaintiff filed this action.

       Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015)

(holding that federal-question jurisdiction is lacking where the claims are “wholly insubstantial

and frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks

and citations omitted)). Because Plaintiff’s complaint gives no indication that any relief

whatsoever is available to him from this Court regarding his long-ago tenancy or his 2013

eviction, the Court declines to grant Plaintiff leave to amend his complaint.




                                                 9
       There is no mechanism available to Plaintiff in federal court to “undo” the state court

eviction, and Plaintiff had already been advised of that in the order dismissing his prior federal

suit arising from the same eviction. See Tunne, ECF 1:13-CV-8570, 4 (S.D.N.Y.). The Court

therefore cautions Plaintiff that further repetitive litigation in this Court regarding the eviction

will result in an order barring him, under 28 U.S.C. § 1651, from filing new actions in forma

pauperis without prior permission.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). The

Court declines to exercise supplemental jurisdiction over any state law claims that Plaintiff may

be asserting. 28 U.S.C. § 1367(c)(3).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    December 19, 2019
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                  10
